      Case 3:19-cv-04238-MMC Document 145 Filed 03/30/20 Page 1 of 8




 1   QUINN EMANUEL URQUHART &                  Colin H. Murray (SBN 159142)
     SULLIVAN, LLP                              colin.murray@bakermckenzie.com
 2    Sean S. Pak (SBN 219032)                 BAKER & McKENZIE LLP
      seanpak@quinnemanuel.com                 Two Embarcadero Center, 11th Floor
 3    Iman Lordgooei (SBN 251320)              San Francisco, CA 94111-3802
      imanlordgooei@quinnemanuel.com           Telephone: +1 415 576 3000
 4    50 California Street, 22nd Floor         Facsimile: +1 415 576 3099
      San Francisco, CA 94111
 5    Telephone: (415) 875-6600                Jay F. Utley (Pro Hac Vice)
      Facsimile: (415) 875-6700                 jay.utley@bakermckenzie.com
 6                                             Bart Rankin (Pro Hac Vice)
     JWC LEGAL                                  bart.rankin@bakermckenzie.com
 7    Jodie W. Cheng (SBN 292330)              Mackenzie M. Martin (Pro Hac Vice)
      jwcheng@jwc-legal.com                     mackenzie.martin@bakermckenzie.com
 8    One Market Street                        John G. Flaim (Pro Hac Vice)
      Spear Tower, 36th Floor                   john.flaim@bakermckenzie.com
 9    San Francisco, CA 94105                  Chaoxuan Liu (Pro Hac Vice)
      Telephone: (415) 293-8308                 charles.liu@bakermckenzie.com
10                                             Mark Ratway (Pro Hac Vice)
     Attorneys for Plaintiffs                   mark.ratway@bakermckenzie.com
11   Proofpoint, Inc. and Cloudmark LLC        BAKER & McKENZIE LLP
                                               1900 North Pearl Street, Suite 1500
12                                             Dallas, Texas 75201
                                               Telephone: +1 214 978 3000
13                                             Facsimile: +1 214 978 3099
14                                             Attorneys for Defendants
                                               Vade Secure, Incorporated; Vade Secure
15                                             SASU; and Olivier Lemarié

16                              UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18                                  SAN FRANCISCO DIVISION
19 PROOFPOINT, INC.; CLOUDMARK LLC,

20                                             CASE NO. 3:19-cv-4238-MMC-RMI
                 Plaintiffs,
21                                             JOINT DISCOVERY STATEMENT
22        v.                                   REGARDING PLAINTIFFS’
                                               DISCLOSURE OF TRADE SECRETS
23 VADE SECURE, INCORPORATED; VADE

24 SECURE SASU; OLIVIER LEMARIÉ,

25               Defendants.
26

27

28
           Case 3:19-cv-04238-MMC Document 145 Filed 03/30/20 Page 2 of 8




Honorable Judge Illman:

DEFENDANTS’ INTRODUCTION1
Plaintiffs filed this lawsuit based on their allegation that Defendants allegedly misappropriated
Plaintiffs’ trade secrets. Plaintiffs, however, have at no point adequately identified the purported
trade secrets that have allegedly been misappropriated. Indeed, Plaintiffs failed to do so despite
repeated challenges during the briefing on their motion for preliminary injunction, which the Court
properly denied on that basis. Similarly, Plaintiffs’ failures continue through their repeated and
unsuccessful attempts to satisfy California Code of Civil Procedure § 2019.210. In particular,
during the parties’ meet and confer on this issue as instructed by the Court, Defendants requested
that Plaintiffs identify by specific file name or lines of code where their allegedly misappropriated
trade secrets could be found. Plaintiffs refused and instead took the position that they could
indiscriminately disclose all of their source code for the relevant products without any
consideration as to whether it had allegedly been misappropriated. It is further Plaintiffs’ position
that they could then narrow their disclosure after receiving Defendants’ discovery. This strategy,
however, has been squarely rejected and does not satisfy Section 2019.210. Plaintiffs’ contentions
to the contrary are further proof that this suit was not brought in good faith, and Plaintiffs should
not be permitted to use discovery as a fishing expedition in an effort to cobble together a basis for
their improper claims.

PLAINTIFFS’ INTRODUCTION
Discovery has been open in this case since October 2019, yet Defendants served an interrogatory
requesting identification of Plaintiffs’ trade secrets just earlier this month, on March 2, 2020.
Plaintiffs have since answered the interrogatory and provided an identification of the trade secrets
with more than reasonable particularity. Plaintiffs’ disclosure is more than sufficient at this pre-
discovery stage of the litigation even under CCP 2019.210, consistent with many courts that have
considered adequacy of a party’s trade secret disclosure. Like many such cases, Plaintiffs have
identified the specific trade secret functionalities and source code that Defendant Lemarié and
other former Cloudmark employees (who now work at Vade Secure) had access to and may have
misappropriated—in view of the striking similarities between Vade Secure’s products and the
products Lemarié and others developed while at Cloudmark. Unlike a preliminary injunction, the
2019.210 standard does not require a mini trial on the merits and, thus, Defendants’ attempt to
bootstrap their arguments on the Court’s denial of Plaintiffs’ preliminary injunction motion is
unavailing. Moreover, consistent with many other cases that have addressed disclosures under
2019.210, Plaintiffs submit an expert declaration to further establish the sufficiency of Plaintiffs’
disclosure. “Where, as here, credible experts declare that they are capable of understanding the
designation and of distinguishing the alleged trade secrets from information already known to
persons in the field, the designation should, as a general rule, be considered adequate to permit
discovery to commence.” Advanced Modular Sputtering, Inc. v. Superior Court, 132 Cal. App.
4th 826, 836 (2005); see also Qualcomm Inc. v. Apple, Inc., No. 30-2017-00041389, slip-op at 5
(Cal. Super. Mar. 4, 2019) (Ex. B) (“A plaintiff may provide an expert declaration to establish that
its section 2019.210 designation identifies the trade secret with reasonable particularity” and “the
fact that the defendant submits contrary other or expert testimony is inconsequential.”).



       1
         Approximately one hour before the parties were set to exchange their statements set forth
herein, Plaintiffs’ counsel disclosed that they would be submitting an expert declaration. Whether
Plaintiffs have satisfied Section 2019.210, which they have not, is a legal determination. There is
nothing that Dr. Nielsen could state that would assist the Court in making that determination. And
thus, his declaration should be disregarded by the Court.


                                                     Case No. 3:19-cv-4238-MMC-RMI
                             JOINT STATEMENT REGARDING TRADE SECRET DISCLOSURE
         Case 3:19-cv-04238-MMC Document 145 Filed 03/30/20 Page 3 of 8




                                 DEFENDANTS’ STATEMENT

Section 2019.210 requires disclosure of trade secrets that were allegedly misappropriated.
From the outset of this lawsuit, it has been clear that Plaintiffs are employing a well-worn and
improper strategy of alleging “theft of trade secrets with vagueness, then tak[ing] discovery into
the defendants’ files, and then cleverly specify[ing] whatever happens to be there as having been
trade secrets stolen from plaintiff.” Jobscience, Inc. v. CVPartners, Inc., No. C 13-04519, 2014
U.S. Dist. LEXIS 26371, at *14-15 (N.D. Cal. Feb. 28, 2014) (Alsup, J.). Plaintiffs have, in fact,
already altered what they claim to be a trade secret on multiple occasions, including again in their
recent interrogatory response, which Plaintiffs amended yet again at 2:30 a.m. Central on the day
of this filing. (Compare Pls.’ Amended Objs. and Resps. to Defs.’ 1st Set of Interrog., Lordgooei
Decl. ¶ 4, Ex. A 11, 14-15, 29, 30-31, 34-35, 42, 45, 47, 49 (claiming new alleged trade secret
implementations that all alleged trade secret functionalities for the Trident product are also
implemented in the MTA product) with Compl. ¶ 32, ECF No. 1 & Pls.’ Reply re Mot. for Prelim.
Inj. at 3, n.6, ECF No. 81-3 (alleging these functionalities only in the Trident product context); see
also Defs.’ Sur-Reply re Prelim. Inj. Mot. at 1, 3-4, ECF No. 99-4 (showing Plaintiffs’ shifting of
trade secret theories during briefing).) To prevent such gamesmanship, California courts, state
and federal, require compliance with California Code of Civil Procedure § 2019.210. Perlan
Therapeutics, Inc. v. Superior Court, 178 Cal. App. 4th 1333, 1336 (2009); see SocialApps, LLC
v. Zynga, Inc., No. 4:11-cv-04910 YGR, 2012 U.S. Dist. LEXIS 82767, at *6 (N.D. Cal. June 14,
2012). Section 2019.210, which complements Federal Rule of Civil Procedure 26, requires a
plaintiff suing for trade secret misappropriation to identify “with reasonable particularity the
purported trade secrets which allegedly have been misappropriated before commencing discovery
relating to the trade secrets.” Perlan Therapeutics, 178 Cal. App. 4th at 1336 (emphasis added);
see SocialApps, 2012 U.S. Dist. LEXIS 82767, at *6. Courts consistently hold that the disclosure
must distinguish the trade secrets from “matters of general knowledge in the trade or of special
knowledge of those persons . . . skilled in the trade.” Loop AI Labs, Inc. v. Gatti, No. 15-cv-00798-
HSG (DMR), 2015 U.S. Dist. LEXIS 170349, at *9-10 (N.D. Cal. Dec. 21, 2015) (citations
omitted).

To meet that standard, plaintiffs are required to serve a trade secret disclosure statement that
provides “(1) a summary of the specific trade secret; (2) the backgrounds of the trade secret and a
description of how each secret has derived independent, actual or potential economic value by
virtue of not being generally known to the public; (3) a description of how each secret has been
the subject of reasonable efforts to maintain its secrecy; and finally (4) each of the precise claimed
trade secrets, numbered, with a list of the specific elements for each, as claims would appear at the
end of a patent.” Jobscience, 2014 U.S. Dist. LEXIS 26371, at *15. But courts have consistently
held that a plaintiff cannot meet this standard by disclosing a “kitchen-sink” listing of categories
of information that could be “read so broadly as to incorporate everything about its business
practices.” Id. at *13. In other words, a plaintiff is not “entitled to hide its trade secrets in plain
sight by including surplusage and voluminous attachments in its trade secret statements.” Perlan
Therapeutics, 178 Cal. App. 4th at 1350.

Plaintiffs’ recent kitchen-sink disclosure does not satisfy Section 2019.210.
During the meet-and-confer preceding this letter brief, Plaintiffs conceded that they do not know
which of their alleged trade secrets have allegedly been misappropriated. Rather, it is Plaintiffs’
position that, because Mr. Lemarié is now working for a competitor that offers competing products
using widely known features, there must have been some misappropriation. Apparently, Plaintiffs
brought this suit based on an inevitable disclosure theory, which itself cannot give rise to a claim
under the Defend Trade Secrets Act as a matter of law. See UCAR Tech. (USA) Inc. v. Yan Li, No
. 5:17-cv-01704-EJD, 2017 U.S. Dist. LEXIS 206816, at *8-9 (N.D. Cal. Dec. 15, 2017). This ill-
conceived approach is also fatal to Plaintiffs’ attempt to satisfy Section 2019.210. Again, Section
2019.210 requires the disclosure of the alleged trade secrets that are alleged to have been


                                          1         Case No. 3:19-cv-4238-MMC-RMI
                            JOINT STATEMENT REGARDING TRADE SECRET DISCLOSURE
         Case 3:19-cv-04238-MMC Document 145 Filed 03/30/20 Page 4 of 8




misappropriated. Perlan Therapeutics, 178 Cal. App. 4th at 1336; E&J Gallo Winery v. Institute
Voor Landbouw-En Visserijonderzoek, No. 1:17-cv-00808-DAD, 2018 U.S. Dist. LEXIS 102529,
at *12-13 (E.D. Cal. June 19, 2018) (“. . . a defendant cannot be expected to prepare its rebuttal to
a trade secrets claim without some concrete identification of exactly [what] was misappropriated
or incorporated into the defendant’s product”) (citing Imax Corp. v. Cinema Technologies, Inc.,
152 F.3d 1161, 1167 (1998)). By their own admission, Plaintiffs have not made such a disclosure.

Instead, Plaintiffs’ disclosure, while lengthy, fails to adequately identify the trade secrets alleged
to be at issue in this case. In particular, Plaintiffs generically claim that they maintain a trade secret
in all of the source code underlying multiple products, and claim to have trade secrets in a laundry
list of company documents, without providing any explanation of what those alleged trade secrets
are. (Lordgooei Decl. ¶ 4, Ex. A 6-8, 10.) In Plaintiffs’ own words during the meet-and-confer,
Plaintiffs disclosed the entire “universe” of what they contend Mr. Lemarié had access to as a
former employee, without any effort to specifically identify the allegedly misappropriated trade
secrets. The purported disclosures of source code are nothing more than listings of whole
directories of code, which themselves include any number of source code files. This not only flies
in the face of the Court’s holding that “the assertions [of source code containing trade secrets] do
not suffice to identify the claimed trade secrets” (Order 4, ECF No. 126), but is also contrary to
the intent of Section 2019.210, which prohibits listing categories of information that could be “read
so broadly as to incorporate everything about [a Plaintiff’s] business practices.” Jobscience, 2014
U.S. Dist. LEXIS 26371, at *13; see also SocialApps, 2012 U.S. Dist. LEXIS 82767, at *10
(holding that categorical identification of trade secrets in computer source code is insufficient);
InteliClear, LLC v. ETC Global Holdings, Inc., No. 2:18-cv-10342-RGK-SK, 2019 U.S. Dist.
LEXIS 109827, at *11 (C.D. Cal. June 28, 2019). When asked to cure this failure during the meet-
and-confer and identify specific source-code files or lines of code, Plaintiffs tellingly refused. It
should be further noted that 27 of the 36 documents cited in Plaintiffs’ disclosure have already
been determined by the Court to insufficiently identify any protectable trade secret. See, e.g., ECF
Nos. 30-9, 30-19, 30-23, 30-24, 30-27, 30-30, 30-31, 30-34, 30-35, 30-42, 30-45, 82-3, 82-4, 82-
5, 82-9, 82-18. Simply put, Plaintiffs are attempting to hide their alleged trade secrets in plain
sight, such that they can again shift their theory of misappropriation after receiving discovery.
This is improper at every level and does not satisfy Section 2019.210. See SocialApps, 2012 U.S.
Dist. LEXIS 82767, at *10-12.

Plaintiffs’ purported disclosure also fails because they do not separate their alleged trade secrets
from knowledge generally known in the industry. See Loop AI Labs, Inc., 2015 U.S. Dist. LEXIS
170349, at *9-10. It is undisputed that the features that Plaintiffs allegedly use in conjunction with
their Trident and MTA products are common knowledge. (See Defs.’ Sur-Reply re Prelim. Inj.
Mot. at 1-3, ECF No. 99-4.) While Plaintiffs contend that they have “unique implementations” of
those features, they tellingly never explain what makes such implementations unique or separate
from matters of general knowledge in the industry. Instead, Plaintiffs merely state in conclusory
fashion that they claim a trade secret in virtually every aspect of these products, and, without
explanation, contend that these “trade secrets” are described in numerous pages of documents and
source code files. By doing so, Plaintiffs are, again, employing the improper strategy of claiming
everything to be a trade secret in order to leave the door open to claim as their trade secret whatever
happens to be in the discovery received from Defendants. See Jobscience, 2014 U.S. Dist. LEXIS
26371, at *14. And contrary to the anticipated argument from Plaintiffs, the volume of their
disclosure does not make it adequate. Id. Indeed, most of the documents produced were already
part of the 1300+ pages of documents in the record on Plaintiffs’ preliminary injunction motion,
which the Court has already held to be inadequate. (See Order Denying Mot. for Preliminary
Injunction 4-5, ECF No. 126.) If anything, the volume of Plaintiffs’ disclosure is the antithesis of
Section 2019.210’s requirements. See Perlan Therapeutics, 178 Cal. App. 4th at 1350. Because
Plaintiffs have failed to, among other things, disclose their alleged trade secrets with reasonable
particularity and separate from matters generally known, Plaintiffs have not satisfied Section
2019.210, and, as a result, Defendants’ request for protective order should be granted. See id.


                                           2         Case No. 3:19-cv-4238-MMC-RMI
                             JOINT STATEMENT REGARDING TRADE SECRET DISCLOSURE
           Case 3:19-cv-04238-MMC Document 145 Filed 03/30/20 Page 5 of 8




                                                       Respectfully submitted,

                                                       BAKER & McKENZIE LLP


                                                       By:     /s/ Mackenzie M. Martin

                                                       Mackenzie M. Martin


                                  PLAINTIFFS’ STATEMENT
        As indicated in the prior letter brief (Dkt. 128) and at the March 20 hearing, Plaintiffs have
provided a response to Defendants’ March 2, 2020 Interrogatory No. 1 seeking an identification
of Plaintiffs’ trade secrets.2 Contrary to Defendants’ assertions, Plaintiffs’ response identifies the
trade secrets at issue in this action with more than reasonable particularity. See Ex. A.

         Plaintiffs’ Trade Secret Disclosure Provides Reasonable Particularity and Complies
with 2019.210.3 At the pre-discovery stage, a plaintiff need only provide enough particularity “to
permit [the defendant] to investigate whether [the] alleged trade secrets were within the public
domain and prepare a defense.” Brescia v. Angelin, 172 Cal. App. 4th 133, 151 (2009). Contrary
to Defendants’ assertions, Plaintiffs need not meet the summary judgment standard at this stage of
the litigation, before any substantive discovery has been conducted. See 3/20 Hearing Tr. at 18:4-
7 (“Defendants are also prepared to move forward with a motion for summary judgment on the
issue of Plaintiffs’ failure to identify protectable trade secret.”) (emphasis added). To the contrary:
         [T]he standard required for compliance with 2019.210 is flexible. Reasonable
         particularity required by section 2019.210 does not require defining every minute detail
         of the claimed trade secret at the outset of the litigation. Nor does it mandate the judge
         or discovery referee to conduct a mini-trial on the merits before discovery may
         commence. It merely requires the plaintiff to make some reasonable showing, i.e. one
         that is fair, just, proper and rational to allow the trial court to control the scope of
         subsequent discovery, protect all parties’ proprietary information and allow the parties
         a fair opportunity to prepare and present their best case or defense at trial.
Qualcomm Inc. v. Apple, Inc., No. 30-2017-00041389, slip-op at 7 (Cal. Super. Mar. 4, 2019) (Ex.
B); Advanced Modular Sputtering, Inc. v. Superior Court, 132 Cal. App. 4th 826, 835-36 (2005).

       2
          The parties met and conferred on March 27, at which time Defendants raised two
objections to Plaintiffs’ trade secret disclosure not raised at the March 20 hearing. In particular,
Defendants objected to Plaintiffs’ use of inclusive language (e.g., “including”) and reservation of
right to amend the disclosure. To avoid an unnecessary dispute, on March 30, Plaintiffs amended
the disclosure to remove any such language and limit the reservation of right to amend for good
cause.
        3
          Plaintiffs maintain that CCP 2019.210 does not apply in this case, which involves claims
brought under the Federal Defense of Trade Secrets Act (“DTSA”), not California law. As
explained in Dkt. 128, Plaintiffs are not aware of any case imposing 2019.210 in an action brought
solely under DTSA. Nevertheless, the Court need not decide this issue, as Plaintiffs’ trade secret
disclosure meets the standard of “reasonable particularity” under 2019.210.


                                          3         Case No. 3:19-cv-4238-MMC-RMI
                            JOINT STATEMENT REGARDING TRADE SECRET DISCLOSURE
            Case 3:19-cv-04238-MMC Document 145 Filed 03/30/20 Page 6 of 8




        Here, Plaintiffs’ disclosure more than meets this standard by identifying specific source
code directories comprising Plaintiffs’ trade secrets (Ex. A at 7-10, 56-58), itemized trade secret
implementation details relating to the functionalities identified in Plaintiffs’ Complaint (id. at 14-
16, 29-30, 33-34, 37-38, 41-43, 47-48, 51-52, 59-60, 65-67, 68-69), and a correlation between the
implementation details and specific source code directories and files and technical documents
describing the same (id. at 16-28, 30-33, 35-37, 39-41, 43-46, 48-50, 53-56, 60-63, 69-72).
Plaintiffs’ disclosure also outlines the reasonable efforts taken to protect the confidentiality of the
trade secrets. Id. at 73-75. As set forth in the accompanying declaration of Dr. Seth J. Nielson,
Ph.D., Plaintiffs’ disclosure is sufficient to enable a skilled person to identify the trade secrets with
reasonable particularity and to understand the trade secrets and distinguish them from material
generally known in the field. See generally, Ex. C ¶¶ 13-42.
        Moreover, by virtue of Vade’s participation in the market, and Lemarié’s extensive
personal experience in cybersecurity (e.g., Dkt. 29 at 6–8) and the very trade secrets at issue here
(see infra), Defendants are more than capable of working with their experts to discern the identified
trade secrets from matters of general knowledge, and to investigate and formulate their defenses.
Indeed, Defendants claim to have already begun their investigation based just on the disclosures
in Plaintiffs’ Complaint (see Dkt. 31-52), which contains fewer details than Plaintiffs’ disclosure.

        The Sufficiency of Plaintiffs’ Trade Secret Disclosure Is Not Affected by Plaintiffs’
Motion for Preliminary Injunction. Contrary to Defendants, Plaintiffs’ disclosure is far from
“merely a repeat of what we have seen multiple times in this case already” or “inadequate for the
same reasons that Judge Chesney articulated in her prior ruling” on Plaintiffs’ preliminary
injunction motion (3/20 Hearing Tr. at 17:9-15). Indeed, the record on preliminary injunction did
not include the specific details provided in Plaintiffs’ instant disclosure, such as, for each trade
secret category identified in the Complaint4: (1) the specific functionality at issue and its
significance in the context of the relevant technology; (2) the unique implementation of that
functionality present in Plaintiffs’ products; (3) specific trade secrets corresponding to Plaintiffs’
unique implementation; and (4) a specific list of source code directories and files that implement
that functionality. See, e.g., Ex. C ¶¶ 35-41.
        Moreover, the standard applied on a motion for preliminary injunction—an “extraordinary
remedy”—requires a determination of likelihood of success on the merits, and is the opposite of
the “flexible” standard under 2019.210, which courts have uniformly held does not require “a
miniature trial on the merits.” Advanced Modular Sputtering, Inc. v. Superior Court, 132 Cal.
App. 4th 826, 835-36 (2005). Accordingly, while the specific details and evidence presented to
the Court on preliminary injunction may have been “insufficient to satisfy the first requirement for
a preliminary injunction” (Dkt. 126 at 3-4), that does not mean they are insufficient under
2019.210. See, e.g., WRMS Eng’g, Inc. v. Critical Eng’g Grp., No. RG05216362, 2006 WL
6087592 (Super. Ct. Cal. May 16, 2006) (finding trade secret disclosure satisfied 2019.210 but not
preliminary injunction standard); Storagecraft Tech. Corp. v. Symantec Corp., 2009 WL 361282,
at *3 (D. Utah Feb. 11, 2009) (“Here, the court is concerned with the reasonable particularity
standard which is different from those standards used in determining whether a party is entitled to
a preliminary injunction.”). And, in any event, Plaintiffs’ disclosure includes specific information

        4
         Notably, Defendants’ motion to dismiss the trade secret claims was denied because the
Complaint “sufficiently described the alleged trade secrets” (Dkt. 61), much less Plaintiffs’ instant
disclosure.


                                          4         Case No. 3:19-cv-4238-MMC-RMI
                            JOINT STATEMENT REGARDING TRADE SECRET DISCLOSURE
        Case 3:19-cv-04238-MMC Document 145 Filed 03/30/20 Page 7 of 8




identifying the trade secrets that was not before the Court on preliminary injunction. Thus,
Defendants’ reliance on Citcon USA, LLC v. RiverPay, Inc., 2019 WL 2603219 (N.D. Cal. June
25, 2019) is inapposite. In particular, Defendants cite Citcon for the proposition that high-level
descriptions of categories of source code are insufficient to identify trade secrets with reasonable
particularity, but Citcon was decided in the context of a preliminary injunction and, thus, was based
on an evaluation of the alleged trade secrets on the merits. See id. That is not the standard under
2019.210, which does not require a trial on the merits, and, as explained above, Plaintiffs’
disclosure nevertheless includes more than mere high-level descriptions of source code categories.

        The Sufficiency of Plaintiffs’ Trade Secret Disclosure Is Not Affected By the Volume
of Identified Trade Secrets. Defendants also complain that Plaintiffs’ disclosure “is essentially
a laundry list of directories of the entirety of their source code for each product including all
versions” (3/20 Hearing Tr. at 23:9-16), but the identified directories and files are those that
Defendant Lemarié and other former Cloudmark employees who now work at Vade had direct
access to and, in many instances, were primarily responsible for developing. For example,
Lemarié had unfettered access to the complete source code bundles identified in Plaintiffs’
disclosure and appears as an author or editor of tens of thousands of source code files dating back
to as early as 2005. Other ex-Cloudmark employees are similarly identified as authors and editors
of thousands of MTA and Trident source code files between 2007 and 2016. Ex. C ¶¶ 20-23.
        Without discovery, all Plaintiffs can do at this stage is identify all of the trade secrets
Lemarié and others had access to and likely misappropriated based on striking similarities between
Vade’s new products and those Lemarié and others worked on while at Cloudmark—namely,
Cloudmark’s MTA and Trident. See Dkt. 31 at 4-5, 10-12, 17-20 (unredacted version available
upon request); Dkt. 82 at 5-7, 9-10 (same); see also Dkt. 1 ¶¶ 30-45; Dkt. 46 at 7-8. Similarly, in
Qualcomm, the court found that an identification of software products and source code files and
functions the defendant had access to and “may have” misappropriated was sufficient under
2019.210 because discovery would reveal what was “actually misappropriated.” Qualcomm, slip-
op at 7-10 (“At this stage in the proceedings, Qualcomm has identified as best it can, based on the
limited discovery that has taken place, the trade secrets that may have been misappropriated. As
discovery progresses, Qualcomm will narrow the trade secrets it believes were actually
misappropriated based on the evidence it uncovers in further discovery.”).
        Here, as in other cases, the sheer volume of identified trade secrets is “attributable not to
the lack of particularity in the Section 2019 Statement but to the magnitude of the alleged theft.”
SanDisk Corp. v SK Hynix Inc., No. 1-14-CV-262078, 2015 WL 4878941, at *12-16 (Cal. Super.
June 26, 2015); see also Lilith Games (Shanghai) Co. v. uCool, Inc., 2015 U.S. Dist. LEXIS 89365
(N.D. Cal. 2015) (finding identification of 240,000 lines of code sufficient under 2019.210).

                                                                            Respectfully submitted,
                                                                             /s/ Sean S. Pak
                                                                             Sean S. Pak




                                         5         Case No. 3:19-cv-4238-MMC-RMI
                           JOINT STATEMENT REGARDING TRADE SECRET DISCLOSURE
        Case 3:19-cv-04238-MMC Document 145 Filed 03/30/20 Page 8 of 8




                           ATTESTATION OF CONCURRENCE
       I, Iman Lordgooei, am the ECF user whose ID and password are being used to file this

JOINT DISCOVERY STATEMENT RE PLAINTIFFS’ DISCLOSURE OF TRADE

SECRETS. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified
above has concurred in the filing of this document.


 Dated: March 30, 2020                           /s/ Sean S. Pak
                                                  Sean S. Pak




                                        6         Case No. 3:19-cv-4238-MMC-RMI
                          JOINT STATEMENT REGARDING TRADE SECRET DISCLOSURE
